Per Curiam.
The only error alleged is the refusal of the trial court to quash the indictment on account of the fact that one of the members of the grand jury which presented it was over sixty-five years of age. The motion to quash was properly refused. Section 47 of the Jury act (Gen. Stat., p. 1853), after declaring that every person summoned as a grand juror in any court of this state shall be a citizen of this state and above the age of twenty-one and under the age of sixty-five years, provides that “no exception to any such juror on account of his citizenship or age shall be allowed after he has been sworn or affirmed.” The defendant was entitled to challenge the grand juror before he was sworn, on the ground of disqualification by reason of his age. Not having done so, the indictment is valid.
The judgment of the Quarter Sessions should be affirmed.